            Case 1:19-cr-00374-JMF Document 56 Filed 06/11/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------
                                                               :
UNITED STATES OF AMERICA,                                      :
                                                               :   19 Cr. 374
                                                               :
                                                               :
       v.                                                      :
                                                               :
MICHAEL AVENATTI,                                              :
                                                               :
                Defendant.                                     :
                                                               :
------------------------------------------------------------

  DEFENDANT MICHAEL AVENATTI’S NOTICE OF RENEWED
MOTION TO TRANSFER THE CASE TO THE CENTRAL DISTRICT OF
                     CALIFORNIA

       PLEASE TAKE NOTICE THAT upon the accompanying Memorandum of

Law, Defendant Michael Avenatti, pursuant to Rule 21 of the Federal Rules of

Criminal Procedure and the other authority cited in his Memorandum, moves this

honorable Court for an order transferring the case to the Central District of

California.
        Case 1:19-cr-00374-JMF Document 56 Filed 06/11/20 Page 2 of 2




                                       /s/ Thomas D. Warren
                                       Thomas D. Warren (pro hac vice)
                                       Daniel Dubin (pro hac vice)
                                       Warren Terzian LLP
                                       700 South Flower Street, Suite 1000
                                       Los Angeles, CA 90017
                                       Telephone: (216) 304 4970
                                       Email: tom.warren@warrenterzian.com
                                              daniel.dubin@warrenterzian.com
                                       Attorneys for Defendant
                                       Michael Avenatti

                         CERTIFICATE OF SERVICE

      I hereby certify that on June 11, 2020, I caused a true and correct copy of the

foregoing to be served by electronic means, via the Court’s CM/ECF system, on all

counsel registered to receive electronic notes.

      /s/ Thomas D. Warren
      Thomas D. Warren
